FILED
                            NOT FOR PUBLICATION                            APR 14 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


AVTAR SINGH,                                     No. 10-72358

              Petitioner,                        Agency No. A076-860-078

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted April 8, 2014
                            San Francisco, California

Before: NOONAN, NGUYEN, and WATFORD, Circuit Judges.

       1. The Board of Immigration Appeals (BIA) did not abuse its discretion in

affirming the Immigration Judge’s discretionary denial of asylum. Substantial

evidence supports the conclusion that Avtar Singh had engaged in marriage fraud.

Immigration fraud is a proper consideration in a discretionary denial of asylum.

Hosseini v. Gonzales, 471 F.3d 953, 957 (9th Cir. 2006). The BIA properly


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                         Page 2 of 2
weighed this adverse factor alongside all other relevant considerations, including

favorable factors such as family reunification. See Kalubi v. Ashcroft, 364 F.3d
1134, 1139 (9th Cir. 2004). The denial is thus neither “manifestly contrary to the

law [nor] an abuse of discretion.” 8 U.S.C. § 1252(b)(4)(D).

      2. Singh’s Convention Against Torture (CAT) claim is moot. The BIA

granted Singh withholding of removal, the broadest relief that would be available

to him under CAT. See 8 C.F.R. § 1208.16(c)(4).

      PETITION FOR REVIEW DENIED.